Opinion issued June 21, 2012




                                          In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                                ————————————
                                  NO. 01-12-00183-CV
                                ———————————
         IN RE BYRON B. WILLIAMS, JR. AND QUALITY CARRIERS,
                           INC., Relators



                Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

      Relators, Byron B. Williams, Jr. and Quality Carriers, Inc., petitioned for

writ of mandamus asking that we vacate the trial court’s order reinstating the cause

of action of real party in interest Jasmine Whitaker.1



1
      The underlying case is JasmineWhitaker et al. v. Byron B. Williams, Jr. and
      Quality Carriers, Inc. d/b/a Quality Carriers, No. 2010-10947 (11th Dist. Ct.,
      HarrisCnty., Tex.), the Honorable Mike Miller, presiding.
      On May 3, 2012, Whitaker filed a motion to dismiss the petition for writ of

mandamus as moot, stating that the underlying matter was nonsuited on March 30,

2012. Relators have not filed a response to this motion to dismiss, and more than

ten days have elapsed since this motion was filed. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the petition for writ of

mandamus as moot. Anyremaining motions are likewise dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                            2